DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 10/10/2022 has been entered and fully considered by the examiner. 
claims 1 and 19 are amended. claims 1-36 are currently pending in the application with claims 1 and 19 being independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. Publication No. 2013/0317359) hereinafter “Wilson”.
Regarding claim 1, Wilson discloses an apparatus comprising: 
an imaging system [imaging system 100; see [0018]];
an optical probe for insertion into a vessel [OCT probe; see [0018], last 3 lines and claim 31], the optical probe being coupled to the imaging system to acquire optical data from within the vessel [see FIG. 1-2; the probe is connected to the imaging system both physically and functionally]; 
a flow delivery system [injection system 250; see FIG. 2] associated with the optical probe to release a differential-contrast fluid into the vessel [see [0027] of Wilson] at a location proximal to an end of the optical probe [see [0029]; the injection port 346 is proximal to the optical probe]; and 
a processor [computing machine 140; se [0020] of Wilson] to: 
use the optical probe to collect the optical data from the imaging system based on release of the differential-contrast fluid into the vessel, [see claim 35 disclosing the processor receives data from the intravascular device sand [0018], last 3 lines disclosing that the intravascular device could be an optical probe]
analyze the collected optical data to identify a presence or absence of the differential-contrast fluid as a function of time, and [see claim 35 and [0036] of Wilson]
 determine a flow rate in the vessel based on analyzing the collected optical data. [see [0044] of Wilson]
Regarding claim 19, Wilson discloses a method [method of Wilson; see abstract], comprising: 
controlling a flow delivery system [injection system 250; see FIG. 2] associated with a probe to cause release of a differential-contrast fluid into a vessel [see [0027] of Wilson] adjacent to the probe [see [0029]; the injection port 346 is proximal to the optical probe], the probe being optically coupled to an imaging system [see FIG. 1-2; the probe is connected to the imaging system both physically and functionally]
collecting, using the probe in combination with a processor [computing machine 140; see [0020] of Wilson], data from the imaging system based on the release of the differential-contrast fluid into the vessel [see claim 35 disclosing the processor receives data from the intravascular device sand [0018], last 3 lines disclosing that the intravascular device could be an optical probe]
analyzing, using the processor, the collected data to identify a presence or absence of the differential-contrast fluid as a function of time [see claim 35 and [0036] of Wilson]; and 
determining, using the processor, a flow rate in the vessel based on analyzing the collected data [see [0044] of Wilson]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-18, and 20-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Publication No. 2013/0317359) hereinafter “Wilson” in view of Boppart et al. (U.S. Publication No. 2009/0221920) hereinafter “Boppart”.
Regarding claim 2, Wilson discloses all the limitations of claim 1 above [see rejection of claim 1] 
Wilson does not disclose that the imaging system comprises an optical interferometric system, and wherein the differential-contrast fluid comprises a differential-scattering fluid.  
Boppart, directed towards contract imaging using optical systems [see abstract of Boppart] further discloses that the imaging system comprises an optical interferometric system [see [0034] and [0095] disclosing that the imaging system utilizes a low-coherence interferometry system], and wherein the differential-contrast fluid comprises a differential-scattering fluid [ see [0007] disclosing that the contrast agent may include microbubbles(i.e. scattering fluid)].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Wilson further and make the imaging system comprises an optical interferometric system, and wherein the differential-contrast fluid comprises a differential-scattering fluid according to the teachings of Boppart in order to have a means to distinguish between the sample being detected and a reference so a determination can be made about which signal should be subtracted. Doing so would have been a simple substitution of an OCT system for an interferometric system and would have been obvious to try resulting in predictable and improved results.
Regarding claim 3, Wilson discloses all the limitations of claim 1 above [see rejection of claim 1] 
Wilson does not disclose that the optical interferometric system includes a reference arm, a broadband electromagnetic radiation source, and a sample arm.  
Boppart further discloses that the optical interferometric system includes a reference arm, a broadband electromagnetic radiation source, and a sample arm. [see [0110] and [0122] of Boppart;]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Wilson further and make the optical interferometric system includes a reference arm, a broadband electromagnetic radiation source, and a sample arm according to the teachings of Boppart in order to distinguish between the sample detected and the reference so that the determination can be made about which signal should be subtracted.
Regarding claim 4, Wilson discloses all the limitations of claim 1 above [see rejection of claim 1] 
Wilson does not disclose that the optical interferometric system comprises a spectral domain optical coherence tomography (SD-OCT) system or an optical frequency domain imaging (OFDI) system, and wherein the probe is an OCT probe.  
Boppart further discloses that the optical interferometric system comprises a spectral domain optical coherence tomography (SD-OCT) system or an optical frequency domain imaging (OFDI) system, and wherein the probe is an OCT probe. [see [0098], [0102]. and [0105] of Boppart]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Wilson further and make the optical interferometric system comprises a spectral domain optical coherence tomography (SD-OCT) system or an optical frequency domain imaging (OFDI) system, and wherein the probe is an OCT probe according to the teachings of Boppart in order to increase imaging speed and superior sensitivity.
Regarding claim 5, Wilson further discloses that the OCT probe is a rotary probe [see [0028]] coupled to the optical interferometric system by a rotary junction [connector 302; see FIG. 3A and [0028]], and wherein the processor, when collecting the data, is further to: cause the OCT probe to rotate [see [0003] and [0022]-[0023] of Wilson], collect the data from the optical interferometric system at a plurality of radial positions [see [0022]-[0023] of Wilson], and generate a cross-sectional image of the vessel based on collecting data from the optical interferometric system at the plurality of radial positions.[see [0035] of Wilson]  
Regarding claim 6, Wilson further discloses that the processor, when collecting data, is further to: collect a plurality of cross-sectional images through the vessel during a respective plurality of different time periods[see [0034]-[0035] of Wilson] , and wherein the processor, when analyzing the collected data, is further to: analyze the collected data to identify a fractional area of each of the plurality of cross-sectional images having the differential-scattering fluid.[see [0044] of Wilson] 
Regarding claim 7, Wilson further discloses that the processor, when analyzing the collected data to identify the fractional area of each of the plurality of cross-sectional images having the differential-scattering fluid, is further to: determine an area of each of the plurality of cross-sectional images that has been flushed of differential-scattering fluid[see [0034]-[0035] of Wilson] , and wherein the processor, when determining the flow rate, is further to: determine the flow rate based on determining the area of each of the plurality of cross-sectional images that has been flushed of differential-scattering fluid. [see [0044] and [0035] of Wilson]  
Regarding claim 8, Wilson further discloses that the processor, when determining the flow rate in the vessel, is further to: determine a cross-sectional area of the vessel based on the collected data from the optical interferometric system, and 25WO 2019/204573PCT/US2019/028068 determine the flow rate based on determining the cross-sectional area of the vessel. [see [0034]-[0035] of Wilson] 
Regarding claim 9, Wilson further discloses that the differential-scattering fluid has a scattering property that is different from blood. [see [0039] the bolus of fluid has different scattering properties than the blood] 
Regarding claim 10, Wilson further discloses that differential-scattering fluid comprises at least one of saline, Ringer's lactate solution, dextran, lipid emulsion, or scattering particles. [see [0027] and claim 16] 
Regarding claim 11, Wilson further discloses that the differential-scattering fluid comprises a radiopaque contrast media and saline. [see [0027] and [0030] of Wilson] 
Regarding claim 12, Wilson further discloses that the probe is disposed within a sleeve, and wherein the flow delivery system releases the differential-scattering fluid through the sleeve. [sheath 303; see FIG. 3A and [0028]] 
Regarding claim 13, Wilson further discloses that the flow delivery system releases the differential- scattering fluid through an opening in a side of the sleeve [see FIG. 3A; the sheath 303 has an opening at the distal end].  
Regarding claim 14, Wilson further discloses that sleeve is an outer sleeve, wherein the probe is further disposed within an inner sleeve which is disposed within the outer sleeve, wherein the differential-scattering fluid flows between the inner sleeve and the outer sleeve [see FIG 5A; the bolus of contrast fluid is between the inner and outer sleeves], wherein the opening is in the side of the outer sleeve, and wherein the OCT probe rotates within the inner sleeve. [see [0039] of Wilson] 
Regarding claim 15, Wilson further discloses that the probe is disposed within a guide catheter [catheter 500; see FIG. 5A-6 and [0039] of Wilson].  
Regarding claim 16, Wilson in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Wilson in view of Boppart does not disclose each of the plurality of time periods is 30 msec or less.
However, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the time periods of Wilson in view of Boppart further and make it 30 msec or less since it has been held that optimization of a parameter is well within the level of sill of an ordinarily skilled in the art.
Regarding claim 17, Wilson further discloses that the flow delivery system comprises a pump fluidly coupled to the outer sleeve, and wherein the processor, prior to collecting the data, is further to: control the flow delivery system to cause the release of the differential-contrast fluid into the vessel at the location proximal to the end of the probe. [see [0027] of Wilson; injector pump] 
Regarding claim 18, Wilson discloses all the limitations of claim 1 above [see rejection of claim 1] Wilson further discloses that the imaging system comprises an intravascular ultrasound (IVUS) [see [018] of Wilson]
Wilson does not disclose that the differential-contrast fluid comprises a microbubble-based media.  
Boppart further discloses that the differential-contrast fluid comprises a microbubble-based media. [see [0007] of Boppart]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Wilson further and make the differential-contrast fluid comprises a microbubble-based media according to the teachings of Boppart in order to increase backscattering in the tissue and improving the resolution of imaging. 
Regarding claim 20, Wilson discloses all the limitations of claim 19 above [see rejection of claim 19] 
Wilson does not disclose that the imaging system comprises an optical interferometric system, and wherein the differential-contrast fluid comprises a differential-scattering fluid.  
Boppart, directed towards contract imaging using optical systems [see abstract of Boppart] further discloses that the imaging system comprises an optical interferometric system [see [0034] and [0095] disclosing that the imaging system utilizes a low-coherence interferometry system], and wherein the differential-contrast fluid comprises a differential-scattering fluid [ see [0007] disclosing that the contrast agent may include microbubbles(i.e. scattering fluid)].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Wilson further and make the imaging system comprises an optical interferometric system, and wherein the differential-contrast fluid comprises a differential-scattering fluid according to the teachings of Boppart in order to have a means to distinguish between the sample being detected and a reference so a determination can be made about which signal should be subtracted.
Regarding claim 21 Wilson discloses all the limitations of claim 19 above [see rejection of claim 19] 
Wilson does not disclose that the optical interferometric system includes a reference arm, a broadband electromagnetic radiation source, and a sample arm.  
Boppart further discloses that the optical interferometric system includes a reference arm, a broadband electromagnetic radiation source, and a sample arm. [see [0110] and [0122] of Boppart;]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Wilson further and make the optical interferometric system includes a reference arm, a broadband electromagnetic radiation source, and a sample arm according to the teachings of Boppart in order to distinguish between the sample detected and the reference so that the determination can be made about which signal should be subtracted.
Regarding claim 22, Wilson discloses all the limitations of claim 19 above [see rejection of claim 19] 
Wilson does not disclose that the optical interferometric system comprises a spectral domain optical coherence tomography (SD-OCT) system or an optical frequency domain imaging (OFDI) system, and wherein the probe is an OCT probe.  
Boppart further discloses that the optical interferometric system comprises a spectral domain optical coherence tomography (SD-OCT) system or an optical frequency domain imaging (OFDI) system, and wherein the probe is an OCT probe. [see [0098], [0102]. and [0105] of Boppart]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Wilson further and make the optical interferometric system comprises a spectral domain optical coherence tomography (SD-OCT) system or an optical frequency domain imaging (OFDI) system, and wherein the probe is an OCT probe according to the teachings of Boppart in order to increase imaging speed and superior sensitivity.
Regarding claim 23, Wilson further discloses that the OCT probe is a rotary probe [see [0028]] coupled to the optical interferometric system by a rotary junction [connector 302; see FIG. 3A and [0028]], and wherein the processor, when collecting the data, is further to: cause the OCT probe to rotate [see [0003] and [0022]-[0023] of Wilson], collect the data from the optical interferometric system at a plurality of radial positions [see [0022]-[0023] of Wilson], and generate a cross-sectional image of the vessel based on collecting data from the optical interferometric system at the plurality of radial positions.[see [0035] of Wilson]  
Regarding claim 24, Wilson further discloses that the processor, when collecting data, is further to: collect a plurality of cross-sectional images through the vessel during a respective plurality of different time periods[see [0034]-[0035] of Wilson] , and wherein the processor, when analyzing the collected data, is further to: analyze the collected data to identify a fractional area of each of the plurality of cross-sectional images having the differential-scattering fluid.[see [0044] of Wilson] 
Regarding claim 25, Wilson further discloses that the processor, when analyzing the collected data to identify the fractional area of each of the plurality of cross-sectional images having the differential-scattering fluid, is further to: determine an area of each of the plurality of cross-sectional images that has been flushed of differential-scattering fluid[see [0034]-[0035] of Wilson] , and wherein the processor, when determining the flow rate, is further to: determine the flow rate based on determining the area of each of the plurality of cross-sectional images that has been flushed of differential-scattering fluid. [see [0044] and [0035] of Wilson]  
Regarding claim 26, Wilson further discloses that the processor, when determining the flow rate in the vessel, is further to: determine a cross-sectional area of the vessel based on the collected data from the optical interferometric system, and 25WO 2019/204573PCT/US2019/028068 determine the flow rate based on determining the cross-sectional area of the vessel. [see [0034]-[0035] of Wilson] 
Regarding claim 27, Wilson further discloses that the differential- scattering fluid has a scattering property that is different from blood. [see [0039] the bolus of fluid has different scattering properties than the blood] 
Regarding claim 28, Wilson further discloses that the differential-scattering fluid comprises at least one of saline, Ringer's lactate solution, dextran, lipid emulsion, or scattering particles. [see [0027] and claim 16] 
 Regarding claim 29, Wilson further discloses that the differential-scattering fluid comprises a radiopaque contrast media and saline. [see [0027] and [0030] of Wilson] 
Regarding claim 30, Wilson further discloses that the probe is disposed within a sleeve, and wherein the flow delivery system releases the differential-scattering fluid through the sleeve. [sheath 303; see FIG. 3A and [0028]] 
Regarding claim 31, Wilson further discloses that the flow delivery system releases the differential- scattering fluid through an opening in a side of the sleeve [see FIG. 3A; the sheath 303 has an opening at the distal end].  
Regarding claim 32, Wilson further discloses that sleeve is an outer sleeve, wherein the probe is further disposed within an inner sleeve which is disposed within the outer sleeve, wherein the differential-scattering fluid flows between the inner sleeve and the outer sleeve [see FIG 5A; the bolus of contrast fluid is between the inner and outer sleeves], wherein the opening is in the side of the outer sleeve, and wherein the OCT probe rotates within the inner sleeve. [see [0039] of Wilson] 
 Regarding claim 33, Wilson further discloses that the probe is disposed within a guide catheter [catheter 500; see FIG. 5A-6 and [0039] of Wilson].  
Regarding claim 34, Wilson in view of Boppart and Wilson discloses all the limitations of claims 5 and 23 above. [see rejection of claims above]
Wilson in view of Boppart does not disclose each of the plurality of time periods is 30 msec or less.
However, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the time periods of Wilson in view of Boppart further and make it 30 msec or less since it has been held that optimization of a parameter is well within the level of sill of an ordinarily skilled in the art.
Regarding claim 35, Wilson further discloses that the flow delivery system comprises a pump fluidly coupled to the outer sleeve, and wherein the processor, prior to collecting the data, is further to: control the flow delivery system to cause the release of the differential-contrast fluid into the vessel at the location proximal to the end of the probe. [see [0027] of Wilson; injector pump] 
Regarding claim 36, Wilson discloses all the limitations of claim 19 above [see rejection of claim 19] Wilson further discloses that the imaging system comprises an intravascular ultrasound (IVUS) [see [0018] of Wilson]
Wilson does not disclose that the differential-contrast fluid comprises a microbubble-based media.  
Boppart further discloses that the differential-contrast fluid comprises a microbubble-based media. [see [0007] of Boppart]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus/method of Wilson further and make the differential-contrast fluid comprises a microbubble-based media according to the teachings of Boppart in order to increase backscattering in the tissue and improving the resolution of imaging. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/10/2022, with respect to the rejection(s) of claim(s) 1 and 19 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilson et al. (U.S. Publication No. 2013/0317359).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793